UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6127



JESSIE BENJAMIN KINDLEY, SR.,

                                              Plaintiff - Appellant,

          versus


KENNETH RANSON; ROBERT W. WALKER, Magistrate;
RON ANGELONE, Executive Director,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-01-844-2)


Submitted:   March 14, 2002                 Decided:   March 27, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jessie Benjamin Kindley, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jessie Benjamin Kindley, Sr., a Virginia inmate, appeals the

district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2001) complaint under 28 U.S.C.A. § 1915A (West Supp.

2000).     We have reviewed the record and the district court’s

opinion and find that this appeal is frivolous.            Accordingly, we

dismiss the appeal on the reasoning of the district court.                  See

Kindley v. Ranson, No. CA-01-844-2 (E.D. Va. Dec. 18, 2001); see

also Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (noting

that a private citizen has no enforceable right to institute a

criminal prosecution).        We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented     in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2